Citation Nr: 0213872	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  01-00 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than January 31, 
1995, for the assignment of a 50 percent rating for 
Asperger's disorder.

2.  Entitlement to total rating based on unemployability due 
to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from June 1977 to December 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from May 2000 and June 2001 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan. 

On a February 2002 substantive appeal, the veteran requested 
a hearing before a Member of the Board in Washington, DC.  
The veteran was scheduled for his hearing in June 2002 and 
notified of the hearing date by way of a letter dated in 
March 2002.  Evidence of record reflects that the veteran 
failed to report for his scheduled hearing.  The veteran did 
not request a postponement of his hearing, nor did he provide 
good cause for his failure to report.  Accordingly, his 
request for a hearing is considered to be withdrawn and the 
Board will adjudicate the claims based on the evidence of 
record.  38 C.F.R. § 20.704(d) (2001).


FINDINGS OF FACT

1.  A claim for an increased rating for a psychiatric 
disorder was received from the veteran on October 20, 1993.

2.  By rating action in January 1994 the RO denied the 
veteran's claim for an increased rating for a psychiatric 
disorder.  

3.  The veteran did not appeal the January 1994 rating 
decision and that decision became final.

4.  The RO received a new claim for an increased rating for a 
psychiatric disorder on January 31, 1995.

5.  The veteran met the criteria for a 50 percent rating for 
his Asperger's disorder one year prior to receipt of his 
claim for an increased rating.

6.  The veteran's service-connected disability presents an 
exceptional and unusual disability picture resulting in 
marked interference with employment.


CONCLUSIONS OF LAW

1.  The criteria for an award of an effective date of January 
31, 1994, for a 50 percent rating for Asperger's disorder 
have been met.  38 U.S.C.A. § 5110 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.400 (2001).

2.  The criteria for a total disability rating based on 
individual unemployability by reason of a service-connected 
disability (TDIU) have been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002)).  The law provides that the VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate his/her claim for a benefit under a 
law administered by VA.  See 38 U.S.C.A. § 5103A (West Supp. 
2002).  The Act is applicable to all claims filed on or after 
the date of enactment, November 9, 2000, or filed before the 
date of enactment and not yet final as of that date.  38 
U.S.C. 5107.  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) which is effective 
August 29, 2001.  The amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), apply to any claim to reopen a finally 
decided claim received on or after August 29, 2001.  VA has 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  

The Board finds that the veteran was provided notice as to 
the information and evidence needed to establish entitlement 
to the claimed benefits.  The Board concludes that the 
discussions in the January 2001 and December 2001 statements 
of the case (SOC), and letters to the veteran, apprised the 
veteran of the law applicable in adjudicating the appeal, the 
reasons and bases for the VA decision, and the information 
and evidence needed to substantiate the claims.  The January 
2001 and December 2001 statements of the case also informed 
the veteran of the law as provided by the VCAA.

Due to the outcome of the veteran's claim for a total rating 
based on unemployability due to service-connected disability, 
the Board finds that there would be no value to the veteran 
in providing additional notice as to what evidence was to be 
supplied by the VA and what evidence would be supplied by the 
veteran.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Likewise, to the extent that the veteran's claim for an 
earlier effective date has been granted below, the Board 
finds that there would be no value to the veteran in 
providing additional notice as to what evidence was to be 
supplied by the VA and what evidence would be supplied by the 
veteran.  Id. 

The veteran's earlier effective date claim has not been 
granted to the extent sought by the veteran.  As shown below, 
to the extent the earlier effective date claim has not been 
granted, it is not the factual evidence that is dispositive 
of this appeal, but rather the interpretation and application 
of the governing statute.  Thus, there would be no value to 
the veteran in providing additional notice as to what 
evidence was to be supplied by the VA and what evidence would 
be supplied by the veteran.  Id.  Furthermore, it is not 
prejudicial to the veteran for the Board to proceed to issue 
a decision at this time without remanding the case to the RO 
for consideration under the VCAA.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  In claims such as this, where 
the disposition of the earlier effective date claim is based 
on the law, and not on the facts of the case, the claim must 
be denied based on a lack of entitlement under the law.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1999) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit going to the appellant).  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  As shown below, the earlier effective date 
appeal is without legal merit and further development or 
analysis would not be productive.  See Livesay v. Principi, 
15 Vet. App. 165, 178 (2001); see also Sabonis, supra.

I.  Earlier Effective Date

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a) (West 1991); 
38 C.F.R. § 3.400(o)(1) (2001).  An exception to that rule 
applies, however, under circumstances where evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  In 
that regard, the law provides that the effective date of the 
award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  
38 U.S.C.A. § 5110(b)(2) (West 1991); see also 38 C.F.R. 
§ 3.400(o)(2) (2001); Harper v. Brown, 10 Vet. App. 125, 126-
27 (1997).  Otherwise, the effective date of award is the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. 
§ 3.400(b)(2).  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157 (2001).  As to reports prepared 
by VA or the uniformed services, the date of receipt of such 
a claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  38 C.F.R. § 3.157(b)(1).  For reports 
prepared by a non-VA hospital where the veteran was 
maintained at VA expense, the date of admission to the 
hospital is accepted as the date of receipt of claim if VA 
maintenance was authorized prior to admission.  Id.  If, 
however, VA maintenance was authorized subsequent to 
admission, the date VA received notice of the admission will 
be accepted.  Id.  For all other reports, including reports 
from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. 
§ 3.157(b)(2), (3).

In this case, the veteran asserts that he should have been 
assigned a 50 percent rating for Asperger's disorder 
effective earlier than January 31, 1995.  The veteran claims 
that he submitted a claim for an increased rating for his 
psychiatric disability in October 1993 and that his increased 
rating should be effective from at least that date.  

By way of background, it should be noted that the RO 
previously granted service connection for schizophrenia and 
assigned a 100 percent rating, effective from December 21, 
1977.  This was done in January 1978.  In October 1980, the 
RO reduced the rating for the veteran's psychiatric 
disability from 100 to 70 percent, effective from December 1, 
1979.  In December 1982, the veteran failed to report for a 
scheduled VA examination, and he was notified in February 
1983 that payment of his benefits were terminated.  Pursuant 
to an increased rating claim received in June 1989, by a 
decision entered in September 1989, the RO found the evidence 
had been insufficient to rate the disability from February 1, 
1983 through June 5, 1989, and assigned the veteran a 30 
percent rating for residuals of schizophrenia, effective from 
June 6, 1989.  No appeal was taken therefrom.

A claim for an increased rating was received from the veteran 
on October 20, 1993.  By rating action on January 5, 1994 the 
RO denied the veteran's claim for an increased rating for a 
nervous condition, and continued the 30 percent rating.  The 
record reveals that the veteran was notified of the denial 
and his appellate rights on January 14, 1994.  The veteran 
did not submit any document to the RO which could be 
construed as a notice of disagreement with the January 1994 
rating decision which denied an increased rating for a 
psychiatric disorder.

A new claim for an increased rating for a psychiatric 
disorder was received on January 31, 1995.  By rating action 
in November 1999 the RO reclassified the veteran's 
psychiatric disorder from schizophrenia to Asperger's 
disorder and continued the 30 percent rating.  An April 2000 
Board decision granted the veteran an increased rating of 50 
percent for Asperger's disorder.  By rating action in May 
2000 the RO implemented the 50 percent rating, effective from 
January 31, 1995. 

The veteran maintains that he is entitled to an effective 
date of October 31, 1993 since he submitted a claim for an 
increased rating at that time.  The veteran has also 
maintained that an October 10, 1994 VA Form 9 was his appeal 
of the January 1994 rating decision.  An August 23, 1994 VA 
letter was written to the veteran's United States Senator 
explaining why the veteran was not entitled to VA vocational 
rehabilitation benefits.  The Board notes that the October 
10, 1994 VA Form 9 specifically referenced an August 23, 1994 
letter, and made no mention of the January 5, 1994 rating 
decision which denied an increased rating for a psychiatric 
disorder.  Since the veteran did not express disagreement 
with the January 1994 denial of in increased rating for a 
psychiatric disorder, that decision became final. Absent 
appeal, a decision of a duly constituted rating agency or 
other agency of original jurisdiction shall be final and 
binding on all VA field offices as to conclusions based on 
evidence on file at the time VA issues written notification.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 2002); 38 C.F.R. § 
20.1103 (2001).  

Following the January 1994 rating decision, the first 
document received from the veteran seeking an increased 
rating for a psychiatric disorder was received on January 31, 
1995.  

Under the provisions of 38 C.F.R. § 3.400, the VA must first 
review the evidence to determine whether there was evidence 
of record in the year before January 31, 1995, which 
indicated that it was factually ascertainable that an 
increase in disability had occurred to at least the 50 
percent level.  If so, assignment of an earlier effective 
date for the 50 percent rating would be warranted.  

The veteran underwent a VA psychiatric examination in 
December 1993.  The examiner noted that the veteran had 
psychomotor retardation and rigid posture.  The veteran's 
speech was monotonous, and there was a poverty of speech.  
The veteran's affect was flat.  The diagnosis was probable 
chronic schizophrenia.  The veteran underwent a private 
psychological evaluation by T.S.R., Ph.D., on March 29, 1994.  
The diagnosis was autistic disorder and the examiner noted 
that the veteran's disability resulted in severely diminished 
social skills which might limit the veteran's ability to 
interact in an employment setting.  

Under the then applicable rating criteria, a 30 percent 
evaluation for Asperger's disorder contemplates definite 
impairment of social and industrial adaptability.  A 50 
percent evaluation contemplates considerable impairment of 
social and industrial adaptability.  38 C.F.R. § 4.132, 
Diagnostic Code 9399-9310 (effective prior to November 7, 
1996).  

The Board is of the opinion that this medical evidence shows 
that the veteran met the criteria for a 50 percent rating for 
his psychiatric disorder as of January 31, 1994.  Since the 
regulations provide for the assignment of an effective date 
one year prior to a claim when such is the case, the veteran 
is entitled to an effective date one year prior to the 
receipt of his claim, which was received on January 31, 1995.  
Accordingly, the veteran is entitled to an effective date of 
January 31, 1994 for the assignment of a 50 percent rating 
for Asperger's disorder.   


II.  Total Rating Due to Individual Unemployability

The veteran maintains that he is entitled to a total rating 
due to individual unemployability on an extraschedular basis.  
He maintains that his current employment is part-time and 
marginal and that his service-connected Asperger's disorder 
prevents him from obtaining and keeping substantially gainful 
employment.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a).

Marginal employment shall not be considered substantially 
gainful employment. For purposes of this section, marginal 
employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. § 
4.16(a).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to the veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue.  38 C.F.R. § 4.16(b).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, on field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19.

A claim for TDIU "presupposes that the rating for the 
[service-connected] condition is less than 100%, and only 
asks for TDIU because of 'subjective' factors that the 
'objective' rating does not consider."  Vettese v. Brown, 7 
Vet. App. 31, 34-35 (1994).  Entitlement to a total 
compensation rating must be based solely on the impact of the 
veteran's service-connected disability on his ability to keep 
and maintain substantially gainful work, without regard to 
advancing age.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  In evaluating whether the veteran's 
service-connected disability precludes substantially gainful 
employment, the Board notes that the Adjudication Manual, 
M21-1, Paragraph 50.55(8) defines substantially gainful 
employment as that which is ordinarily followed by the 
nondisabled to earn a livelihood, with earnings common to the 
particular occupation in the community where the veteran 
resides.  This suggests a living wage.  Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  The ability to work 
sporadically or obtain marginal employment is not 
substantially gainful employment.  Moore v. Derwinski, 1 Vet. 
App. 356. 358 (1991).  The question in a TDIU case is whether 
the veteran is capable of performing the physical and mental 
acts required by employment, and not whether the veteran is, 
in fact, employed.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993).

While the record reveals that the veteran is employed on a 
part-time basis, the Board has determined that the veteran's 
employment must be considered marginal employment.  A letter 
from the veteran's employer indicates that the veteran 
received employment income of $5,274.25 in 1998.  A February 
2000 letter from the veteran's employer indicates that the 
veteran was paid approximately $6,935 annually.  For the year 
September 30, 1999 to September 26, 2000, the U. S. Bureau of 
the Census determined that an annual income of $8,316 was the 
poverty threshold for one person.  M21-1, Part VI, Chapter 7, 
Addendum A.  Since the veteran's annual income does not 
exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person, the veteran is considered to be engaged in 
marginal employment.  38 C.F.R. § 4.16(a).

The February 2000 letter from the veteran's employer also 
noted that the veteran had to be granted special 
considerations to allow him to work.  These special 
considerations included fewer or easier duties, less hours, 
and extra help/supervision.  The employer noted that the 
veteran would not be able to work on a full time basis.  

The veteran was examined by a private psychiatrist at 
Michigan State University in June 1993.  The examiner noted 
that the veteran lived at home and that his parents needed to 
consider long term options for when they would no longer be 
able to care for him.

The veteran was afforded a VA examination in February 1999.  
It was noted that the veteran lived with his parents.  The 
examiner reported that the veteran had completed high school.  
After service the veteran returned to live with his parents.  
The veteran was unable to find employment even after 
completing a Michigan Rehabilitation Program.  He had however 
been employed part time for the previous two years.  On 
examination the veteran's affect was noted to be blunted.  
The examiner indicated that he veteran had Asperger's 
Disorder.  He stated that the veteran had marked impairment 
in the use of multiple nonverbal behaviors.  The veteran had 
failed to develop appropriate two-developmental level peer 
relationships.  There was a lack of spontaneous seeking to 
share enjoyment and a lack of social reciprocity.  The 
veteran had restricted repetitive and serial-type behaviors 
and interests, specifically towards reading and a need to 
adhere to certain structures.  The examiner stated that due 
to the veteran's Asperger's Disorder and the functioning 
difficulties particularly in the area of tolerance and in 
social dysfunction, the veteran would be considered having 
difficulties with transition, independent living, and full 
time employment.  

Since the veteran has only one disability which is rated at 
50 percent disabling, the veteran does not meet the 
percentage requirements for a total rating based on 
individual unemployability under 38 C.F.R. § 4.16(a).  
However, the Board finds that the veteran's service-connected 
disability results in an exceptional or unusual disability 
picture with marked interference with employment as to render 
impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).  The record reveals that 
his current part-time employment is only possible because it 
is a highly structured environment, because the veteran is 
given easier duties and extra supervision, and since he is 
able to work fewer hours.  As noted above, this employment 
has been determined to be marginal employment, which cannot 
be considered substantially gainful employment.  The February 
1999 VA examiner indicated that the veteran's service-
connected disability results in social dysfunction which 
interferes with the veteran's ability to live independently, 
or to be employed.  Accordingly, the Board is of the opinion 
that the veteran's service-connected disability results an 
exceptional and unusual disability picture, and results in 
marked interference with employment, thus entitling the 
veteran to an extraschedular total rating based on individual 
unemployability due to service-connected disability.  The 
evidence supports the veteran's claim for a total rating 
based on individual unemployability due to service-connected 
disability.


ORDER

An earlier effective date of January 31, 1994, for the 
assignment of a 50 percent rating for Asperger's disorder is 
granted subject to the law and regulations governing the 
payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability is 
granted subject to the law and regulations governing the 
payment of monetary benefits.


		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

